Citation Nr: 0213049	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  02-12 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for claimed arthritis 
of the left knee.  

2.  Entitlement to secondary service connection for a claimed 
right knee disorder.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the RO.  

In August 1999, the RO denied service connection for left 
knee arthritis on the grounds that the claim was not well 
grounded.  

However, in the August 2001 rating decision, the RO 
appropriately revisited the issue on the merits without 
regard to any finality of the August 1999 decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran suffered a left knee injury during service or 
developed a left knee disability in service or for many years 
thereafter.  

3.  The veteran is not shown to have left knee arthritis due 
to any demonstrated incident in service.  

4.  The veteran is not shown to have developed a right knee 
disability in service or for many years thereafter.  

5.  The veteran is not shown to have a right knee disorder 
that was caused or worsened by a service-connected 
disability.



CONCLUSION OF LAW

1.  The veteran's disability manifested by left knee 
arthritis is not due to disease or injury that was incurred 
in or aggravated by active service; nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2001).  

2.  The veteran's claim of secondary service connection for a 
right knee disability must be denied by operation of law.  38 
U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.310 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there was a significant change in the law while 
the case was pending at the Veterans Court with the enactment 
of the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The veteran was notified in the 
rating decision, the Statement of the Case, and a June 2001 
letter from the RO of the evidence that was necessary for 
service connection to be granted.  

Moreover, the veteran was provided the opportunity to testify 
at a personal hearing at the RO and before a Member of the 
Board, but he declined to do so.  The Board concludes that 
the discussions in the rating decision, Statement of the 
Case, and June 2001 letter informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  The veteran has not referenced any 
obtainable evidence that has not been obtained that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant 
treatment records.  

The Board finds that the Statement and Supplemental 
Statements of the Case provided the veteran with adequate 
notice of what the law requires to award service connection 
for left knee arthritis and a right knee disorder.  The 
veteran further was provided adequate notice that VA would 
help him secure evidence in support of his claim if he 
identified that evidence.  

Additionally, he was provided a VA examination in connection 
with his earlier left knee claim.  A new examination, as 
requested by the veteran, is not necessary to make a decision 
on the claim.  The veteran was afforded an examination in 
July 1999.  In addition, the question of current disability 
or nexus is irrelevant in the absence of corroborating 
evidence of an in-service injury as discussed hereinbelow.

The Statement and Supplemental Statements of the Case and 
Board hearing also provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
service connection for left knee arthritis and a right knee 
disorder.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for arthritis is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's service medical records, including his 
separation examination report, are completely negative for a 
left knee or right knee injury or complaints.  Indeed, at 
separation his extremities were described as normal.  

The first medical evidence of left knee disability is a July 
1999 VA examination report which shows an impression of left 
knee possible severe osteoarthritis change and left knee 
pain.  The right knee had some mild tenderness as well.  It 
was noted that the veteran reported having injured his left 
knee during training in 1944 or early 1945.  

The veteran also stated that, at the time of the claimed in-
service injury, no doctor saw his knee.  He stated that the 
first doctor he sought did not examine his knee but gave him 
pain pills instead.  He stated that the first time he was 
seen by a doctor for his knee was approximately three to six 
months before the VA examination.  

The VA outpatient treatment reports dated from June 1999 to 
May 2002 show that the veteran was seen in June 1999 for a 
possible left knee replacement.  Subsequent visits indicate 
continued complaints of knee pain.  

X-ray studies revealed osteoarthritis and medial joint 
narrowing with patellofemoral arthritis.  The notes contain 
multiple references by the veteran to a knee injury in 
service.  There was no evidence of any right knee disability.  

A VA aid and attendance examination conducted in November 
1999 revealed left knee degenerative joint disease.  


Left knee

In pertinent part, 38 C.F.R. § 3.304(d), the implementing 
regulation of 38 U.S.C.A. § 1154(b), provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection if 
the evidence is consistent with the 
circumstances, conditions or hardships of 
such service even though there is no 
official record of such incurrence or 
aggravation.  

Here, the question of whether the veteran was a "combat" 
veteran need not be reached.  The veteran contends that he 
injured his left knee at Fort Pierce, Florida, in 1944.  The 
veteran has not alleged that he injured the knee in combat. 

The Board is cognizant of the recent VA outpatient treatment 
records discussing the veteran's claimed history of a left 
knee injury in service.  

Nonetheless, there is no evidence corroborating the veteran's 
assertions that he injured his left knee in service.  Indeed, 
except for the veteran's statements, there is no evidence of 
a left knee injury in service.  

The Board finds that the veteran's reliability as an 
historian in this regard is questionable at best.  Regarding 
the left knee claim, the Board does not find the veteran's 
contentions to be corroborated.  

Again, there is no evidence of a left knee injury in service 
until the veteran filed this claim in 1999, over 50 years 
after service.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim of service connection for a left knee 
arthritis.  


Right knee

Similarly, there is no evidence of right knee disability in 
service or for over 50 years after service.  

Indeed, the veteran's only argument concerning the right knee 
is that it should be granted service connected as secondary 
to his left knee condition.  

In a case such as this one, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As the veteran is not shown to have a left knee disability 
that was incurred in service or other service-connected 
disability, there can be no basis to find that service 
connection for a right knee disorder was caused or aggravated 
by service-connected disability in this case.  




ORDER

Service connection for left knee arthritis is denied.  

The claim of secondary service connection for a right knee 
disorder is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

